Luke, J.
This suit was brought under section 4131 of the Civil Code (1910), to recover the contract price of certain goods, and it was alleged that under the provisions of this section the goods were stored by the plaintiff for the defendant and held subject to the defendant’s order. Upon the trial the plaintiff introduced in evidence certain parts of the depositions of a witness, and thereupon the court allowed the defendant, over the objections of the plaintiff, to read to the jury other parts of the depositions, and ruled that this testimony should be considered as evidence of the plaintiff. The court did not err in so ruling. Reed v. Travelers Ins. Co., 117 Ga. 116, 119 (2) (43 S. E. 433). The evidence introduced by the plaintiff failed to prove the material allegations of its petition. This being true, the court properly granted a nonsuit.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.